IN THE SUPREME COURT OF THE STATE OF DELAWARE
DR. TRAVIS MARTIN,                      §
                                        §      No. 90, 2020
      Plaintiff Below,                  §
      Appellant,                        §      Court Below—Court of Chancery
                                        §      of the State of Delaware
      v.                                §
                                        §
HARBOR DIVERSIFIED, INC.,               §      C.A. No. 2018-0762
                                        §
      Defendant Below,                  §
      Appellee.                         §

                           Submitted: December 9, 2020
                           Decided:   December 22, 2020

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.
                                       ORDER

      This 22nd day of December 2020, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of the Court

of Chancery should be affirmed on the basis of and for the reasons stated in its

February 5, 2020 opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                               BY THE COURT:

                                               /s/ Collins J. Seitz, Jr.
                                                    Chief Justice